                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JAMES E. HELBERG                                                                            PLAINTIFF

V.                              NO. 1:19CV00012 BRW-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                        DEFENDANT

                              RECOMMENDED DISPOSITION

          The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Billy Roy Wilson. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

         Plaintiff, James E. Helberg (“Helberg”), applied for disability benefits on

November 1, 2016, alleging disability beginning on May 13, 2009.2 (Tr. at 11).

After conducting a hearing, the Administrative Law Judge (“ALJ”) denied his



1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
2
    Helberg subsequently amended his alleged onset date to November 1, 2016. (Tr. at 11).
application. (Tr. at 34). The Appeals Council denied Helberg’s request for review.

(Tr. at 1). Thus, the ALJ=s decision now stands as the final decision of the

Commissioner. Helberg has filed a Complaint seeking judicial review from this

Court.

         For the reasons stated below, the Court concludes that the Commissioner’s

decision should be affirmed.

II. The Commissioner=s Decision:

         The ALJ found that Helberg had not engaged in substantial gainful since his

amended alleged onset date of November 1, 2016. (Tr. at 13). At Step Two, the ALJ

found that Helberg has the following severe impairments: status post remote history

of thoracic fractures and left shoulder injury; status post remote right ankle fracture

with surgery; obesity; depressive disorder; anxiety disorder; and post-traumatic

stress disorder. Id.

         After finding that Helberg’ impairments did not meet or equal a listed

impairment (Tr. at 16), the ALJ determined that Helberg had the residual functional

capacity (ARFC@) to perform the full range of light work, except that: (1) he can

frequently reach overhead with the left (non-dominant) upper extremity; (2) the

work must be unskilled, with simple, routine, and repetitive tasks, and supervision

that is simple, direct, and concrete; and (3) he can maintain frequent contact with

coworkers and supervisors and occasional contact with the general public. (Tr. at
18).

       The ALJ found that, based on Helberg’s RFC and Vocational Expert (“VE”)

testimony, Helberg was able to perform his past work as a production assembler.

(Tr. at 32). The ALJ made an alternative finding at Step Five. Id. He relied on the

testimony of a Vocational Expert ("VE") to find that, based on Helberg's age,

education, work experience and RFC, jobs existed in significant numbers in the

national economy that he could perform, including work as an inspector/hand

packager and a routing clerk. (Tr. at 33). Thus, the ALJ found that Helberg was not

disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly

                                         3
       detracts from that decision.” Reversal is not warranted, however,
       “merely because substantial evidence would have supported an
       opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.

      B.   Helberg=s Arguments on Appeal

      Helberg contends that substantial evidence does not support the ALJ=s

decision to deny benefits. His only argument is that the RFC did not fully incorporate

his limitations from a right foot injury or from obesity. After reviewing the record

as a whole, the Court concludes that the ALJ did not err in denying benefits.

      A claimant’s RFC represents the most he can do despite the combined effects

of all of his credible limitations and must be based on all credible evidence.

McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011). In determining the claimant’s

RFC, the ALJ has a duty to establish, by competent medical evidence, the physical

and mental activity that the claimant can perform in a work setting, after giving

appropriate consideration to all of his impairments. Ostronski v. Chater, 94 F.3d 413,

                                          4
418 (8th Cir. 1996).

      On January 17, 2012, years before the relevant time-period for determination

of benefits, Helberg slipped and shattered his right ankle. (Tr. at 578-582). He

underwent surgery to repair the damage. Id. He did not seek more aggressive

treatment, such as physical therapy or pain management, for his ankle problem. (Tr.

at 109). The need for only conservative treatment contradicts allegations of disabling

pain. Smith v. Shalala, 987 F.2d 1371, 1374 (8th Cir. 1993). No doctor placed any

restrictions on him related to his ankle. (Tr. at 103).

      Dr. Kwan Park, M.D., examined Helberg on February 11, 2017. (Tr. at 728-

731). With respect to the right ankle, Dr. Park found full range of motion and motor

strength with well healed surgical incisions. (Tr. at 729). Normal examination

findings are not indicative of disabling pain. Gowell v. Apfel, 242 F.3d 793, 796 (8th

Cir. 2001). Dr. Park noticed some diminished sensation in the foot. (Tr. at 729). Dr.

Park found no limitations in physical work activity, and he said that Helberg retained

the ability to sit, walk, stand, lift, and carry for a whole workday. Id. The ALJ gave

Dr. Park’s opinion great weight. (Tr. at 30).

      One state-agency reviewing physician concluded that Helberg had no physical

impairments, and one found Helberg capable of medium work. (Tr. at 147, 168). The

ALJ gave those opinions some weight, because he felt Helberg was more

                                           5
compromised physically than the doctors had opined. (Tr. at 31). Clearly, he gave

Helberg’s subjective complaints of pain and his testimony that he could not work at

least some credit.

      While doctor’s notes showed, in June 2015 (before the relevant time-period),

that Helberg walked with an antalgic gait and could not heel/toe walk because of his

ankle, Helberg admitted that he could feed his dog, fix meals, do dishes, and shop in

stores. (Tr. at 17, 30, 350). Also, by the time he saw Dr. Park, Helberg had a normal

gait, he could walk without an assistive device, he could tandem walk without

problems, and he could bend and squat without difficulty. (Tr. at 729). Helberg has

not shown that his ankle problem is disabling. In that respect, the RFC for light work

was appropriate.

      Helberg weighed over 300 pounds and had a BMI ranging between 43 and 48.

(Tr. at 24, 649, 709, 714, 717, 799, 801-804). Several of his doctors instructed him

to exercise and lose weight. (Tr. at 88, 99, 714). He told the ALJ at the hearing that

he could not afford to exercise, and the record does not show Helberg followed his

doctors’ advice (he weighed 350 pounds at the time of the hearing). (Tr. at 99, 112).

Additionally, Helberg worked in spite of his obesity. (Tr. at 28-29). He was laid off

for reasons other than obesity. (Tr. at 29, 308). See Weber v. Barnhart, 38 F.3d 723,

724 (8th Cir. 2003)(discrediting a claimant’s allegation of disabling impairments

                                          6
when evidence showed she stopped working for reasons other than her impairment).

The ALJ did not find that obesity disturbed Helberg’s musculoskeletal, respiratory,

or cardiac systems. (Tr. at 26). Furthermore, the medical experts opined that Helberg

was able to perform physically in spite of his weight. The ALJ discussed Helberg’s

obesity and the effect it had on him in combination with his other impairments, as

required by the regulations. (Tr. at 26-27). The ALJ did not err in his RFC

determination.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that

Helberg was not disabled. The RFC properly incorporated Helberg’s limitations

arising from an ankle injury and obesity.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

      DATED this 24th day of September, 2019.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                            7
